Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 11 recites the limitation "the force device".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al. (US Pub. No. 2017/0336891 A1).
As to claim 1, Rosenberg shows an input device (100, Fig. 1 and para. 26), comprising: a position acquisition device (110, 120) configured to obtain position information of at least one touch point (para. 32); a force (pressure) sensor (120, along with controllers 140, 142, 144, Fig. 1 and paras. 30 and 33), configured to obtain input mechanical information of a pressing force that is applied to the at least one touch point (Fig. 1 and para. 27);  and a processing unit (140, 142, 144), configured to determine input information based at least on the position information of the least one touch point and the mechanical information of the pressing force (paras. 32 and 33);  wherein the position acquisition device and the force sensor are stacked on a cover (sensor surface 150) of an electronic device (Fig. 1 and para. 29). 
		As to claim 2, Rosenberg shows that the touch point is located on an outer surface of the cover in an area corresponding to the position acquisition device (Fig. 1); and the cover forms as at least a part of a housing of the electronic device (Fig. 1). 
 		As to claim 3, Rosenberg shows that the position acquisition device is a capacitive touch sensor (para. 29), the capacitive touch sensor including: a capacitance detection layer attached to an inner surface of the cover (Fig. 1 and para. 29);  and a circuit board 130 disposed on the other side of the capacitance detection layer (Fig. 1 and para. 30);  wherein: the outer surface of the cover corresponding to the capacitance layer provides a touch area (Fig. 1);  the processing unit is disposed on the circuit board (Fig. 1);  and the force sensor is connected to the circuit board (Fig. 1), and is disposed on the inner surface of the cover at an area other than the circuit board (Fig. 1, note controller 144 is connected to PCB while controller 140 is not disposed on the PCB). 

 		As to claim 7, Rosenberg shows an electronic device (Fig. 1 and para. 26), comprising: a cover (sensor surface 150) that covers a specific surface of the electronic device (Fig. 1 and para. 29);  and an input device 100, comprising: a position acquisition device (110, 120) configured to obtain position information of at least one touch point (para. 32);  a force (pressure) sensor (120, along with controllers 140, 142, 144, Fig. 1 and paras. 30 and 33), configured to obtain input mechanical information of a pressing force that is applied to the at least one touch point (Fig. 1 and para. 27);  and a processing unit (140, 142, 144), configured to determine input information based at least on the position information of the at least one touch point and the mechanical information of the pressing force (paras. 32 and 33);  wherein: the position acquisition device and the force sensor are stacked on the cover;  and the cover forms at least a part of a housing of the electronic device (Fig. 1 and para. 29). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US Pub. No. 2011/0227872 A1) in view of Huska et al. (US Pub. No. 2011/0227872 A1).
		As to claim 17, Rosenberg shows a control method for controlling an electronic device (Figs. 7 – 10 and paras. 15 and 16), comprising: in response to detecting that a touch on a cover of the electronic device, obtaining mechanical information of a pressing force applied to at least one touch point located on an upper surface of the cover (Fig. 1 and paras. 29 – 33)
		Rosenberg does not show the step of controlling a feedback device to provide operation feedback based on the mechanical information of the at least one touch point. 
		Huska shows the method of controlling a feedback device to provide operation feedback based on mechanical information of the at least one touch point (Fig. 15 and paras. 128 – 132).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Rosenberg with those of Huska because designing the system in this way allows the device to further customize user input functionality (paras. 129 – 132).
 		As to claim 18, Rosenberg shows the method of obtaining a vibration signal generated when the upper surface of the cover is touched (paras. 93 and 94); and obtaining the value of the pressing force that is applied to the upper surface of the cover in a direction perpendicular to the cover based on the vibration signal (Fig. 1 and paras. 29 – 33).

		Huska shows the method of determining whether a pressing force value is greater than a preset value;  wherein: in response to the pressing force value being greater than the preset value, sending a drive-trigger signal to a feedback device to cause the feedback device to generate a vibration force (i.e. haptic feedback, Fig. 15 and paras. 128 – 132).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Rosenberg with those of Huska because designing the system in this way allows the device to further customize user input functionality (paras. 129 – 132). 
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US Pub. No. 2011/0227872 A1) in view of Aubry et al. (US Pub. No. 2015/0153857 A1).
		As to claim 8, Rosenberg does not show a haptic feedback device, the haptic feedback device being disposed on the input device and generating a haptic feedback based on a received operation; and a connection structure configured to fix the cover on the housing and block a transmission of the haptic feedback to the housing. 
		Aubry shows a haptic feedback device (Fig. 1 and para. 24), the haptic feedback device being disposed on an input device and generating a haptic feedback based on a received operation (para. 2); and a connection structure 9 configured to fix a cover on a 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Rosenberg with those of Aubry because designing the system in this way allows the device to prevent unwanted vibrations outside of the touch module (para. 33).
 		As to claim 12, Rosenberg does not show that the haptic feedback device comprises a haptic driver and a deformable material; the driver is configured to apply an electric field to a surface of the deformable material according to the mechanical information, and drive the deformable material to deform, provide a vibration force, to provide operation feedback; and the deformable material deforms when the surface of the material is subjected to the electric field. 
		Aubrey shows a haptic feedback device comprises a haptic driver and a deformable material (i.e. piezoelectric material, para. 2); the driver is configured to apply an electric field to a surface of the deformable material (inherent in any piezoelectric process, para. 2) according to the mechanical information (i.e. modification of a state of a command), and drive the deformable material to deform, provide a vibration force, to provide operation feedback (i.e. haptic feedback, para. 2);  and the deformable material deforms when the surface of the material is subjected to the electric field (inherently carried out in a piezoelectric element, para. 2). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Rosenberg with those of Aubry because designing the system .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US Pub. No. 2011/0227872 A1) in view of Nakatsu et al. (US Pub. No. 2015/0036159 A1).
		As to claim 4, Rosenberg shows that the force sensor is connected to the circuit board through a flexible printed circuit (FPC) (Fig. 1 and para. 30). 
		Rosenberg does not show that the force sensor comprises an elastic wave sensor configured to detect elastic waves.
		Nakatsu shows that a force sensor comprises an elastic wave sensor configured to detect elastic waves (para. 41).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Rosenberg with those of Nakatsu because designing the system in this way allows the device to function according to one of many normal and voluntary methodologies (para. 41).
Allowable Subject Matter
Claims 6, 9 – 11 and 13 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627